PD-0315-15
                                   PD-0315-15                                  COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
March 25, 2015                                                              Transmitted 3/23/2015 12:00:00 AM
                                       PD._________________                    Accepted 3/25/2015 1:07:03 PM
                                                                                                 ABEL ACOSTA
                                                                                                         CLERK
                           IN THE COURT OF CRIMINAL APPEALS
                                       FOR THE
                                    STATE OF TEXAS

   WALTER EARL TAYLOR

        V.                                                  Appeals No. 01-11-00210-CR

   THE STATE OF TEXAS

             MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                          DISCRETIONARY REVIEW

   TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

            COMES NOW, David Suhler, counsel for WALTER EARL TAYLOR, and files

   this motion asking that the Court extend the time for filing the Appellant’s petition for

   discretionary review, and in support thereof, offers the following:

                                                  I.

       a.        This case is on appeal from the 56th District Court of Galveston County,
                 Texas.

       b.        The style and number of the case in the trial court is The State of Texas v.

                 Walter Earl Taylor, Cause Number 10CR1215.

       c.        The Appellant was convicted by the Jury of the offense of possession of

                 cocaine weighing between four (4) and two hundred (200) grams.

       d.        Punishment was assessed by the Jury at 25 years confinement in the Texas

                 Department of Criminal Justice – Institutional Division.

       e.        The style and number of the cases in the First Court of Appeals is Walter Earl

                 Taylor v. State of Texas, Appeal Number 01-11-00210-CR.
f.      The First Court of Appeals granted Appellant's motion for rehearing on

        September 3, 2014 and then re-affirmed Appellant’s conviction and sentence in

        a published opinion on February 19, 2015.

g.      The present deadline for filing the Appellant’s Petition for Discretionary

        Review is March 21, 2015, a Saturday, thus making March 23, 2015 the

        deadline.

h.      The Appellant seeks an extension of time of 30 days, suggesting a new due

        date of April 22, 2015.

i.      This is the Appellant’s first request for an extension of time to file the

        Appellant’s petition for discretionary review.

                                            II.

     This extension is not sought for the purpose of delaying this appeal, but relies on

the following facts to reasonably explain the need for an extension:



1.          Counsel for Appellant is currently completing briefing in other cases,

            causing a delay to adequately research and brief the referred cases by the

            deadline. Within one (1) week of the opinion from the First Court of

            Appeals, that court issued its rulings in a complex set of cases for which

            PDR will also be sought. This matter has been on hold for over six (6)

            months while the First Court of Appeals decided the motion for rehearing

            and considerable time will be required for counsel to become familiar with

            the issues again.
   2.         Counsel for Appellant recently experienced a hung jury in a District Court

              case and now must re-prepare for trial in that matter.

                                             III.

        A criminal appellant, just like a criminal defendant at trial, is entitled to the

adequate and effective assistance of counsel. Evitts v. Lucey, 469 U.S. 387, 396 (1985);

Ward v. State, 740 S.W.2d 794 (Tex.Crim.App. 1987). In order to be able to accurately

identify and effectively brief all the potential issues presented in this case, counsel for

Appellant needs additional time to review the record and conduct the necessary research

to adequately prepare Appellant’s Petition for Discretionary Review. This request is

made pursuant to TEX. R. APP. P. 68.2 (c).

                                             IV.

        Therefore, for the above reasons, Counsel for Appellant prays that the

Court grant an extension of time to April 22, 2015, for filing of the Appellant’s Petition

for Discretionary Review.

                                                    Respectfully submitted,


                                                    David Suhler___________
                                                    DAVID SUHLER
                                                    Attorney for Defendant
                                                    State Bar No. 19465900
                                                    P.O. Box 540744
                                                    Houston, Texas 77254-0744
                                                    (713) 522-1220
                           CERTIFICATE OF SERVICE

      I certify that a true copy of the above motion was delivered by email to Ms.

Allison Lindblade with the Office of the Criminal District Attorney of Galveston County

TX on March 20, 2015.

                                               David Suhler __________
                                               DAVID SUHLER